internal_revenue_service appeals_office release number release date date date certified mail department of the treasury taxpayer_identification_number person to contact re tax period s ended uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective the revocation of your exempt status was made for the following reason s you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and sec_1 c -1 d you did not engage primarily in activities that accomplish one or more exempt purposes specified in sec_501 c you are operated for a substantial non-exempt purpose which is not an exempt_purpose you are operated for the benefit of private rather than public interests and your activities resulted in substantial private benefit further your net_earnings inured to the benefit of private shareholders or individuals contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of revocation you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must alsu continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication cc department of the treasury internal_revenue_service washington dc tax_exempt_and_government_entities_division date date taxpayer_identification_number form tax_year s ended person to contact id number contact number telephone fax certified mail - return receipt requested dear mr we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f ny if we dio not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at irs if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely director eo examinations enclosures publication publication report of examination form_4621 form 886-a form_6018 cc george constantine esq power_of_attorney letter catalog number 34809f form 886-a rev date name of taxpayer xxxxx issues explanation of items schedule or exhibit no tax_year s ended december xxxx whether xxxxx xxx has operated exclusively for exempt purposes within the meaning of sec_501 of the internal_revenue_code if a b c it is engaged primarily in activities that accomplish more than insubstantially a nonexempt purpose or part of its net_earnings inured to the benefit of any private_shareholder_or_individual or its operations confer more than incidentally a private benefit to selected individuals rather than for the benefit of the public’s interest this section intentionally left blank _ meee form 886-a department of the treasury - internal_revenue_service page explanation of items schedule or exhibit no tax_year s ended december xxxx form 886-a rev date name of taxpayer xxxxx facts background an audit of xxxxx hereinafter xxx was conducted for the tax_year ending december xxxx a formation xxx was incorporated as xxxxx inc under the laws of the state of xxxxx as a non-stock of incorporation state that the purpose for which xxx is organized is to provide credit_counseling_services to the public on august corporation nonprofit articles xxxx initial the rand initial dir the articles of incorporation identifies mr xxxxx as xxx’s incorporator but do not disclose the names of any officer or director registered agent mr xxxxx also acted as xxx’s initial on october xxxx m xxxxx elected the following individuals to serve as xxx's initial directors e e e xxxxx xxxxx xxxxx c governance by-laws were adopted on november xxxx by xxx xxx and xxx no amendments to the by-laws have been evidenced article iii of the by-laws states the board_of directors shall manage the business and property of xxx this article also provides that the board shall be comprised on no fewer than three directors elected annually for a one year term or until the next annual meeting and the election and qualification of their successors under article iv the officers shall include a president secretary and treasurer all officers are elected for a one year term and shall hold office until their successors are elected and qualified by the board_of directors the board also may elect other officers assistant officers and agents it deems necessary form 886-a department of the treasury - internal_revenue_service page rev date schedule or exhibit no no form 886-a explanation of items december xxxx tax_year s ended name of taxpayer ule of xxxxx exhibit the specific duties and responsibilities of each office are described as follows the president shall serve as chief_executive_officer shall preside over meetings shall have general supervision of the affairs of xxx shall sign or countersign all certificates contracts and other instruments of xxx as authorized by the board shall make reports to the board and shall perform all such other duties as are incident to his office or are properly required of him by the board the secretary shall issue calls and or notices for all meetings shall keep minutes shall have charge of the seal and the books of xxx shall sign with the president and or affix the seal to such instruments that require such seal or signature and shall perform such other duties as are incident to his office or are properly required of him by the board the treasurer shall have custody of all monies and securities shall keep or countersign such instruments as required and shall perform such other duties as are incident to his office or are properly required of him by the board regular books of account shall sign with respect to executive compensation the board_of directors shall have the power to fix the compensation of officers assistant officers and agents article viii permits related_party transactions between xxx and one or more of its directors or officers or between xxx and any other corporation partnership_association or other organization in which one or more of its directors or officers have a financial interest as long as such transactions are disclosed or are known to all directors voting on the matter and authorized approved or ratified by vote or by written consent excluding the vote of the interested_party application_for recognition of tax exempt status a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code application was filed with the internal_revenue_service service on october xxxx the application was submitted under the penalties of perjury by xxxxx president hereinafter xxx the other members of the organization’s governing body were listed as xxxxx hereinafter xxx - director xxxxx hereinafter xxx - director form 886-a department of the treasury - internal_revenue_service page form 886-a rev date name of taxpayer xxxxx explanation of items schedule or exhibit no tax_year s ended december xxxx xxx's resume states that he is a xxxx graduate of xxxxx high school in xxxxx xxxxx he identifies himself as the owner and operator of xxx xxx is also the founder president and sole shareholder of xxxxx xxxxx corporation hereinafter xxxxx and xxxxx inc hereinafter xxxxx both are for-profit corporations organized in the state of xxxxx prior to xxx xxx s prior work experience included counseling consumers about the advantages of bi-weekly mortgage plans for xxxxx he also has owned and operated the following businesses xxxxx inc xxxx-xxxx a wholesale manufacturer and distributor of children’s clothing xxxxx xxxx-xxxx an art and framing distribution company and xxxxx xxxx-xxxx comprised of four art galleries director xxx’s resume states she is a xxxx graduate of xxxxx high school in xxxxx xxxxx after graduating from high school xxx was employed by a clothing store taking credit applications and checking credit references later on xxx owned and operated a department store from xxxx to xxxx and a rare coin store from xxxx-xxxx in xxxx xxx retired and moved to the state of xxxxx after completing her service to xxx xxx founded xxxxx inc in xxxx where she was president treasurer and director director xxx‘s resume states she graduated from xxxxx high school in xxxx and was a housewife until she began working with xxx at xxxxx and xxxxx inc prior to her election as director xxx was employed at xxxxx where she performed bookkeeping functions and credit verifications she is also the mother of xxx form 886-a department of the treasury - internal_revenue_service page december xxxx form 886-a schedule or exhibit no explanation of items ule or exhibit no rev date name of taxpayer tax_year s ended xxxxx in response to part ii item of the application xxx stated that it provides the following services to its clients a a credit rebuilding service which involves the removal of negative inaccurate information on client’s credit reports informing clients of their legal rights under the fair debt collection act debt consolidation which involves dealing with clients that are behind on their bills negotiating with their creditors to i reduce their payments ii reduce or eliminate interest charges and iii re-age their accounts consolidating all of the client’s bills into one reduced payment and paying the client bills in a timely manner counseling to every client as to budgeting their income and paying their bills in a timely manner a monthly newsletter which provides information on bi-weekly mortgage plan tax tips information pertaining to the credit bureaus loan scams repairing and restoring credit budgeting savings on prescription drugs mortgages groceries etc and continued guidance and counseling upon enrollment in its debt consolidation plan clients receive a video that discusses topics such as bankruptcy laws loan scams rebuilding credit and debt consolidation xxx plans to offer its services to major corporations nationwide in addition xxx plans to continue to donate money to the homeless and drug and alcohol abuse moreover xxx contends that approximately to percent of its staff is composed of individuals who have gone through an alcohol and drug abuse rehabilitation program form 886-a department of the treasury - internal_revenue_service page schedule or exhibit no rev date form 886-a explanation of items december xxxx tax_year s ended name of taxpayer xxxxx b sour f financial s with respect to its sources of financial support xxx states that it does not accept donations from the general_public in lieu of public support xxx states that it will rely on its clients’ creditors for revenues in the form of fair share income where creditors agree to pay xxx a monthly collection fee ranging between and percent of the amount xxx collects from its client on behalf of the creditors xxx also stated that creditors by using a tax exempt credit counseling agency as opposed to a collection agency will save between and percent in collection fees in addition xxx expects to derive revenues from enrolling consumers in its debt consolidation plan the enrollment fee is dollar_figure’ assessed a monthly fee of dollar_figure wages advertising phones and general marketing expenses per month to cover expenses of postage checks per client the client also is c related_party transactions during the exemption application process xxx disclosed that it engaged in the following related_party transactions promissory note for dollar_figure office equipment from xxxxxx vice president of xxxxx and a family_member of director xxx dated january xxxx to purchase promissory note for dollar_figure office and computer equipment from xxx dated january xxxxx to purchase agreement with xxxxx dated october xxxx to provide the following services e e hiring and training sales agents continuing training of sales agents providing computer phone and office equipment office space and supplies necessary to market debt consolidation credit service scheduling and handling all advertising including newspaper tv radio and direct mail advertising processing of clients acquired by xxxxx on behalf of xxx marketing debt consolidation videos under xxx’s name xxx did not obtain or provide the service with an independent review for any of the disclosed related_party transactions department of the treasury - internal_revenue_service form 886-a page name of taxpayer form explanation of items rev date december xxxx schedule or exhibit no tax_year s ended xxxxx d service response to xxx’s submission in a letter dated june xxxx the service ruled that xxx was not organized and operated in furtherance of charitable scientific or educational_purposes within the meaning of sec_501 in support of its decision the service cited the following reasons e xxx does not meet the organizational_test of sec_501 because xxx’s purpose is too broad xxx is not organized and operated for a charitable purpose rather xxx is operated as a trade_or_business ordinarily carried on for profit moreover xxx’s services are provided to the general_public without regard to financial status xxx has failed to demonstrate that no part of its net_earnings will inure to the benefit of private individuals e xxx’ in a letter dated july xxxx xxx‘s power_of_attorney xxxxx stated that in any year in which xxx's revenues exceeds its expenses the balance will be donated to one or more organizations described in sec_501 as selected by xxx’s board_of directors in a letter dated august xxxx xxx’s power_of_attorney xxxxx stated that xxx did not have any related corporations because the related_party contract with xxxxx had been cancelled instead xxx would perform the services on its own in a fax dated november xxxx xxx’s power_of_attorney xxxxx sent the service a copy of xxx‘s restated articles of incorporation which corrected xxx’s failure of the organizational_test and restated xxx‘s purpose to be as follows to help reduce personal bankruptcy by informing the public on personal money management and consumer credit counseling to aid low income or unemployed individuals and families with fiscal problems to assist low income or unemployed individuals with debt consolidation and participate in corporate fair share programs to collect and otherwise raise money for the purposes stated herein to cooperate with federal state and local_government agencies to achieve the purposes stated herein and to do everything lawful necessary suitable and proper to attain the charitable purposes set forth herein form 886-a department of the treasury - internal_revenue_service page rev date no form 886-a explanation of items december xxxx schedule or exhibit no tax_year s ended name of taxpayer ule or exnine xxxxx f recognition of exemption status based upon xxx's statements and their actions taken to conform to the statutory requirements the service reconsidered its decision and in a letter dated december xxxx granted recognition of tax exempt status under sec_501 with an advance_ruling for foundation status of sec_509 at the conclusion of the advance_ruling period the service confirmed xxx’s foundation status as an organization described in sec_509 with a letter dated january xxxx subsequent changes to the articles of incorporation on april xxxx the corporation’s name was changed from xxxxx to xxxxx on april xxxx xxx amended its articles of incorporation to add the office of vice-president under article seven and named xxxxxx as its registered agent under article twelve officers and directors during the year of examination xxx states that since april xxxx its board_of directors has been changed to be entirely comprised of members from its community and that other than being a board member they do not have any ownership affiliation or relationships with one another xxx further provides that its board members do not participate in any of its day-to-day activities but does meet once a year to discuss issues give advice and oversight on policies and procedures the names titles addresses along with short biographical statement provided xxx about its officers and directors in xxxx are as follows address title name xxxxx president chairman a statement was not provided xxxxx xxxxx as xxx's chief operating officer mr xxxx is responsible for overseeing the operation of xxx mr xxxx also is chairman of the compensation transactions committee he is also employed by both xxxxx and xxxxx his mother xxxxxx is vice -president of xxxxx treasurer director xxxxx form 886-a department of the treasury - internal_revenue_service page form 886-a rev date name of taxpayer xxxxx explanation of items schedule or exhibit no tax_year s ended december xxxx title address xxxxx secretary director xxxxx mr xxxxx graduated from xxxxx state university in xxxx receiving a bachelor of science degree in criminal justice specialist overseeing security technology and credit card fraud investigations he began working at xxx in xxxx overseeing banking functions and all other operational on april xxxx the board_of directors voted to make him the president functions of xxx he began his career as a loss prevention xxxxx a graduate of xxxxx in xxxxx in xxxx majoring in business management ms director xxxxx xxxxx began her career with xxx she led xxx in the development of processing management systems ms xxxxx was instrumental in obtaining iso approval-with no non-conformities she left xxx to raise her family but continues to serve and provide her insight to the operational issues facing xxx xxxxx a senior level executive with over thirty years of experience in technology and related director xxxxx xxxxx director he also was employed as senior designer project manager at xxxxx electronics manufacturing mr xxxxx consulting clients include xxxxx xxxxx xxxxx and xxxxx he was a member of the board_of governors and a group vice president of the xxxxx he has also served as chairman of xxxxx which led the revolution in miniaturization of two-way rf communications xxxxx mr xxxxx started his career as an architectural designer with xxxxx in xxxx xxxxx president of xxxxx whose clients include xxxxx xxxxx xxxxx xxxxx xxxxx and xxxxx the sole owner of xxxxx an accounting firm that maintains the financial books and vice president of retail development at xxxxx which is involved with commercial property development management acquisition and disposition mr xxxxx holds a degree in engineering and a degree in finance from xxxxx university he currently resides on the west coast of xxxxx and commutes to various development sites in xxxxx xxxxx records of xxx xxxxx and xxxxx his firm also compiles the financial statements and prepares federal information and tax returns of ali three entities director xxxxx xxxxx director form 886-a department of the treasury - internal_revenue_service page schedule or exhibit no rev date form 886-a explanation of items december xxxx tax_year s ended name of taxpayer xxxxx name title address xxxxx director xxxxx a graduate of xxxxx state university with a degree in marketing in xxxx he has served as an adjuster fraud investigator and now operates his own xxxxxx agency xxxxx xxxxx director xxxxx provides technology consulting to improve business communication tools director a statement was not provided mr xxxxx graduated from the university of xxxxx in xxxx he has been instrumental in guiding xxx in its communications decisions xxxxx xxxxx a statement was not provided director xxxxx xxxxx compensation to officers dir during the year ended december xxxx xxx's officers were paid as follows car title salary bonu sec_401k medical allowance officer name dollar_figure dollar_figure dollar_figure dollar_figure president dollar_figure secretary dollar_figure treasurer dollar_figure xxxxx xxxxx xxxxx xxx stated that the compensation paid to its officers is approved by both the compensation committee and the board_of directors its decisions are based on the fair_market_value of compensation paid to officers in companies of similar size both for-profit and non-profit in addition both bodies review and consider the report issued by r d brown and company titled consumer credit counseling industry compensation survey no further information was provided to support these statements the remaining members of the board listed as directors are not compensated dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure xxx explained that the bonus compensation paid to mr xxxxx was based on overall company performance form 886-a department of the treasury - internal_revenue_service page schedule or exhibit no explanation of items tax_year s ended name of taxpayer ote rev date xxxxx december xxxx form_990 the service’s records show that xxx has filed a form_990 annually as required_by_law the results from its operations during the five year period between xxxx and xxxx are set forth below in table a table a form_990 -i es total revenue total expenses dollar_figure dollar_figure 'g dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure excess earnings for the year dollar_figure dollar_figure nets assets at beginning of year nets assets at end of year percentage increase in net assets from prior year dollar_figure dollar_figure dollar_figure dollar_figure ' dollar_figure ves ' dollar_figure dollar_figure idollar_figure ae x eat percentage amounts were computed by the examining agent as detailed below in table b xxx received substantially_all of its revenue during the five year period from two sources fair share payments from creditors and service fees charged to consumers enrolled in the debt management program form_990 - itemized revenue sources table b - xxxx 00k xxx 00k 000k revenues per form_990 m4 contributions is ss s pmprees fairshare s ee dollar_figures on investments __interest __net sales of inventory dollar_figure dollar_figure a dollar_figure dollar_figure i ne dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total revenue dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ___from the prior year fo sees oho cuccece cc beczcee was sses bcesuew ce encibaeeenseuneueneny percentage change in revenue percentage change in dmp fees fair share from the prior year percentage of dmp fees fair share to total revenue ll epee uneecnccnnneneanaponnsenedatbevadedeccsecechusbeeessbesssocenssansecey - -- yt percentage amounts were computed by the examining agent form 886-a department of the treasury - internal_revenue_service page form 886-a rev date name of taxpayer xxxxx explanation of items schedule or exhibit no tax_year s ended december xxxx fair share payments are generally described as revenues derived from the provision of debt consolidation services the cost of which is supported by payments from the credit industry these payments are generally paid_by the credit industry and are usually calculated as a percentage of the approved monthly payment remitted through the plan also the rates used for calculating payments are set individually by each creditor therefore they can vary widely from one creditor to the next additionally while the majority of financial and department stores who offer credit services to customers participate in making fair share payments many smaller businesses such as doctors dentists lawyers and hospitals do not in contrast debt management fees are revenues derived from consumers participating in the debt consolidation service the fees include an initial enrollment charge and a monthly fee fixed in amount that is payable to the credit counseling agency at the time the consumer makes his or her consolidated debt payment the financial records provided to the service do not distinguish revenue derived from different activities or sources for the year under examination table c below sets forth a summary of xxx’s expenses reported for the five year period ending december xxxx table c form_990 total expenses expenses per form_990 won on xox ook dollar_figure big_number dollar_figure program service dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure management and general total expenses percentage change in expenses percentage change in program service from the prior year percentage of program service to total expenses from the prior year of ora ses bs sess cece adadedeb ceaweesee meee hoes cass ee eee eee eee ee ee ee eee eee epee seen eee ee rece feeeeeeeeeeeeee ed ecb eee - percentage amounts were computed by the examining agent table d below sets forth a summary of xxx's itemized expenses reported for the five year period ending december xxxx form 886-a department of the treasury - internal_revenue_service page rev date form 886-a explanation of items december xxxx schedule or exhibit no tax_year s ended name of taxpayer xxxxx table d ohana fan ent ee is whe t sars a ac ie ma ae a dollar_figure - mie description grants and allocations compensation of offleers ‘directors esi ohn lee wages other employee_benefits yroll tax dollar_figure oo js oo asesezy sumone dollar_figure ’ ceotent i - equipment rental and maintenar printing and publications wine notte het ae ag eae tne ay bank lm i pe rea era aegis ret enaress een e ae see oor total expenses dollar_figure dollar_figure dollar_figure percentage amounts were computed by the examining agent department of the treasury - internal_revenue_service form 886-a padma form 886-a explanation of items schedule or exhibit no weer rev date name of taxpayer tax_year s ended xxxxx december xxxx table e sets forth xxx's total of functional expenses reported on its form_990 for the year ended december xxxx and the portion it allocated to program services as the cost of accomplishing its exempt purposes table e nctional expen r line item description expense item expenses s program services expense i a total program service expenditures b of total allocated to to line item grants and allocations compensation of officers directors etc other salaries and wages pension_plan contributions dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure s - s other ae benefits professional fndrasng fees ie _ erase accounting fees legal fees supplies telephone - postage and shipping occupancy equipment rental and maintenance printing and pie one travel conferences conventions meetings interest depreciation depletion etc subtotal before other expenses other-expenses auto expense bank service charges customer service processing donations dues subscriptions license fees office expense public awareness education ee subtotal other expenses dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure oe dollar_figure dollar_figure dollar_figure as ds ' ' ' dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure' dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ea dollar_figure - - -- - ha total expenses dollar_figure dollar_figure dollar_figure percentage amounts were computed by the examining agenit form 886-a department of the treasury - internal_revenue_service pace name of taxpayer explanation of items rev date form 886-a december xxxx schedule or exhibit no tax_year s ended xxxxx or ule payments to xxxxx and xxxxxx the related entities owned by xxx are distributed among several categories such as customer service processing services communication services and public awareness education expenses customer service and processing encompass dmp management activities while public awareness education expense represents xxx’s advertising promotional activities all advertising placements are arranged by xxxxx activities a operations xxx states that it is operated to provide debt consolidation and credit_counseling_services to individuals and families who are financially distressed during the year under examination xxx operated as a call center staffed with employees it classifies as credit counselors the call center primarily received inbound phone calls originated by consumers in response to a marketing offer presented via print radio television or other media such as the internet employees also were required to make outbound phone calls to individuals whose names were referred to the call center by a third party such as a creditor or who requested to be contacted during a previous call by e-mail or through the internet for the xxxx tax_year xxx provides that its counselors handled approximately big_number calls per week with less than percent of those calls resulting in the enrollment of an individual onto a dmp conversely almost percent of xxx's counseling calls did not result ina dmp regardless of the outcome xxx claims that it counseled all callers xxx provided a computerized record of telephone calls all of which did not result in a dmp enrollment an analysis of this data was conducted and a summary of these results were previously provided to xxx identifying the following statistics table summary of telephone records total number of identified callers average duration for each call min average number of calls per identified caller min total of average call duration per each identified caller form 886-a department of the treasury - internal_revenue_service para form 886-a rev date name of taxpayer xxxxx explanation of items schedule or exhibit no tax_year s ended december xxxx telephone records stratified by duration total of calls of less than or equal to minutes total of calis of minutes or less but greater than minutes total of calls of minutes or less but greater than minutes total of calls of minutes or less but greater than minutes total of calls of greater than minutes b services xxx was unable to provide a copy of its web site as it appeared during xxxx over the past months the web site has been frequently updated to add or edit its content xxx does not have a policy to maintain records or back-up copies of - web page modifications that would show its past content or presentation the web site currently describes their services as personal budgeting debt management program home equity loan credit card promos sometimes you can resolve a debt problem by managing your money more effectively personal budgeting could be the answer to your debt problems leam ways to identify overspending and how to create a personal budget a consumer credit counseling service helping individuals consolidate unsecured debt into one easy payment so that they can get out of debt in to years in addition to lowering monthly payments many - creditors will reduce or eliminate interest and stop charging late fees most importantly past due accounts will be re-aged that is shown as current may be recommended for home owners with equity and a large amount of unsecured debt our certified credit counselors can advise you on how to best proceed with getting your home equity loan can help you obtain lower interest rates and save money on credit card payments our consumer credit counseling service can list the advantages and disadvantages of this method of credit management department of the treasury - internal_revenue_service form 886-a page form 886-a rev date name of taxpayer december xxxx explanation of items tax_year s ended ure or exhibit no schedul no amine xxxxx debt settlement can be a way to get out of debt quickly however this debt solution can have a negative effect on your credit our certified credit counselors will review your financial situation to determine if debt settlement is the right option and refer you to a reputable debt settlement firm in good standing with the better business bureau bankruptcy should only be attempted after exhausting all other debt solutions because bankruptcy will remain on your credit history for ten years our credit counseling service will examine all your credit options to help you decide if filing bankruptcy is the correct decision for you each topic in turn links to a page that provides a brief explanation and generally contains a statement that another alternative may be a debt management plan and a link to the contact us page _ our debt management program helps consumers get back on track with their bills by consolidating their unsecured debt into one easy monthly payment our credit counseling agency advises consumers on personal budgeting debt consolidation through home equity loans debt settlement credit cafd promos and filing bankruptcy any one of these credit solutions can help consumers get through financial difficulties our non-profit credit counseling agency provides additional educational resources and materials on credit management debt collection and money management credit and money management is key to creating a stable financial future for consumers in debt collection it is important for them to know their consumer rights and how to spot collection harassment so debt collectors don’t take advantage our credit counseling agency encourages consumers to enhance their personal financial literacy through our educational resources xxx explained that when a person calis seeking assistance an employee will review their unsecured debt such as major credit cards department store cards medical bills or loans that have no collateral or co-signers personal income as well as household expenses and determine if they would be suited for a debt management program this task is facilitated through the use of a software program called the ‘interactive counseling tool tool the tool software was developed by and is owned by xxxxx which leased it to xxx as part of their service agreement form 886-a department of the treasury - internal_revenue_service page rev date schedule or exhibit no form 886-a explanation of items december xxxx tax_year s ended name of taxpayer xxxxx the tool as presented guides an employee to complete following tasks informs the client about our organization collects contact information completes a budget analysis completes a debt to income analysis qualifies the consumer for the appropriate solution describes the details of the solution gives instructions and any information that is required sets follow up appointment if needed sends dmp agreement if required and starts referral process if required the page shown below is from their current tool’s application process screen interactive counseling tool the tool program can collect a significant amount of information about a caller yet very little of it is necessary for an employee to establish a debt management plan for any caller there is no indication that callers are screened in a way to limit participation to those individuals who are considered low income or any other criteria the tool permits the counselor to choose among six different reasons for joining the program and includes a section where counselors can input what xxx calls special hardship notes after xxx‘s employee collects the income assets and up to six expense items from a caller the tool uses the data to produce a debt to income analysis which can be used as a basis for recommending a solution table below shows a description and number of callers who were provided the services and solutions xxx states that it completed during xxxx the only figure reported on this list that was confirmed by other records is the debt management program solution table solutions offered during xxxx callers debt management program financial counseling form 886-a department of the treasury - internal_revenue_service page schedule or exhibit no explanation of items oa rev date name of taxpayer xxxxx tax_year s ended december xxxx financial budgeting bankruptcy assistance referral mortgage assistance referral auto payment assistance referral student_loan referral government income assistance referral loan referral irs referral no assistance total calis ' ___ if a call cannot be completed it is saved for future action by placing the account file record into categories such as prospect creditors or call back info form 886-a department of the treasury - internal_revenue_service page rev date no form 886-a explanation of items december xxxx schedule or exhibit no tax_year s ended name of taxpayer xxxxx or ule exhibit the dmp solution to qualify for its debt management program during xxxx xxx required callers to have a minimum of at least dollar_figure of unsecured debt while not included in this list the caller must also have sufficient income to pay the proposed new monthly payment in addition the caller must also satisfy any restrictions imposed by each of their creditors after the counselor determines that the caller is qualified for the debt management program an information packet for dmp enrollment is mailed or sent by fax to the caller for review the information packet relates entirely to facilitating the establishment of the debt management plan xxx‘s employee will also advise the potential client that only upon receipt of their completed documents and payment of the set-up enrollment fee will each of their creditors be contacted to advise them of the client’s enrollment in the plan and to make a payment proposal once the plan has been approved by each of their creditors funds will then be promptly disbursed in addition participants will begin to receive a monthly statement detailing their transaction activity although the print is quite small the debt management agreement does directly state the amount of the dmp enrollment fee the new monthly debt payment and that the monthly service fee is included in the new monthly debt payment xxx provided the service the following information about the debt management program as set forth below in table table dmp client statistics active dmp ctienits 1-01-xxxx add new clients in cy xxxx reinstated clients in cy xxxx total additions less client cancelled on verification bankrupt voluntarily cancelled by client dropped by creditor xxx paid in full total subtractions active dmp clients 12-31-xxxx form 886-a department of the treasury - internal_revenue_service page rev date form 886-a explanation of items tax_year s ended name of taxpayer schedul _ exhibit no december xxxx xxxxx table below sets forth statistics regarding the success rate of xxx’s dmp program table dmp success rate description ook total dmp clients dmp clients a cancel within months ' b cancel between months c cancel between months e completed on the program - paid in full f completed off the program - voluntary cancel other xxx solutions additional analysis of the computerized telephone records that did not result in a dmp enrollment shows other outcomes xxx utilized for consumer calls during xxxx in this report having been accessed related to a review of the record’s processing history or status ‘ecords were removed because they were identified as the remaining data of call comments can be grouped as follows description comment indicates a dmp qualified caller ' aggregate avemwe average total duration purenonof call count hhemess hh mm ss of total calis ae application re-sent application sent client can handle client turned down services not interested - financial counseling only big_number big_number subtotal big_number big_number dollar_figure big_number dollar_figure big_number form 886-a department of the treasury - internal_revenue_service page explanation of items schedule or exhibit no no or ule exhibit form 886-a rev date name of taxpayer tax_year s ended xxxxx the comment data also provides the following additional information about xxx’s debt management plan’s enrollment rate december xxxx description comment indicates caller is not qualified for the dmp program hh mm ss aggregate - average duration duration of all calis reteeas8 total call count of total calls not qualified big_number not qualified - financial counseling only referred for other action dollar_figure referred to website subtotal dollar_figure undetermined qualification for the dmp program aggregate bacar ce of meal purstion ance cot cone hh mm ss woul ration sai budget credit counseling dollar_figure call back can not reach big_number big_number client will call back big_number dollar_figure big_number dollar_figure hung up followed up no calls no emails financial budget counseling non working phone number big_number not at this phone number not a us residence subtotal dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number form 886-a department of the treasury - internal_revenue_service page rev date see explanation of items december xxxx schedule or exhibit no tax_year s ended name of taxpayer xxxxx all comments aggregate - average duration duration of all caits total call count of total big_number totals hh mm ss hh mm ss calls advertising xxx's advertising includes the placement of ads in the phone directories of major markets radio spots nationwide and tv commercials below is a sample of their content form 886-a department of the treasury - internal_revenue_service page rev date form 886-a explanation of items december xxxx schedule or exhibit no tax_year s ended name of taxpayer xxxxx or ule xxx also places radio spots nationwide a sample of which is provided below xxx second radio spot script exercising couple we were over our heads in credit card debt and looking for a way out a number of companies said they would help us but they were only interested in charging huge upfront fees and putting us further in debt xxxxx was different voiceover woman woman operator voiceover xxxxx won’t put you further into debt as a nonprofit service we've helped thousands of people for over years we work with you and your creditors to reduce your monthly payments so you can get on with life xxxxx cut my monthly payments in half they cut my interest rates from an average of percent to be out of debt in four years percent some even to zero i'll instead of twenty xxxxx saved me over dollar_figure in interest fees alone call now to reduce your monthly payments cut the interest rates on your credit cards by up to half and get your unsecured debt paid off years earlier certified counselors are standing by don’t you owe it to yourself to work with a real non-profit service call now to find out how to receive a free credit report call form 886-a department of the treasury - internal_revenue_service page december xxxx schedule or exhibit no explanation of items form 886-a rev date name of taxpayer tax_year s ended xxxxx educational materials seminars the service requested documentation of educational activities such as materials distributed seminars conducted and any other outreach directed at the public especially with regard to making contact with those of low income to aid with improving their management and use of credit xxx provided a list of its education community outreach and training initiatives that occurred during xxxx two items state placed literature in program one states advertised in magazine of a trade_association one states that the players and families in the counties’ parks recreation softball league were referred for free credit counseling help this outreach is facilitated by xxx’s sponsorship of a organizations or team in the league the remaining items describe meetings witr trade associations whose membership may have contact with clients who could have a need for credit counseling the general purpose of these meetings is to establish a relationship with the organization to develop programs that will assist its members to supply this information to their clientele xxx‘s program proposals included providing some training about credit counseling issues raising awareness in the industry about these needs and that xxx can directly provide these services and encouraging its members to make referrals to xxx information regarding the success of these activities was not provided xxx also provided copies of the following nine pamphlets title number of pages shopping saving make the most of your credit score happy holidays strategies for a less stressful less expensive holiday season rebuilding good credit divorce your credit credit cards what you need to know new families finances budgeting your money guide for getting through school each pamphlet provides a brief overview of the topic and the key issues relative to the title no other information was submitted form 886-a department of the treasury - internal_revenue_service page ieee rev date name of taxpayer explanation of items schedule or exhibit no me orexmene tax_year s ended xxxxx december xxxx law sec_501 of the code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of any candidate for public_office sec_6001 of the code provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary dxxxs sufficient to show whether or not such person is liable for tax under this title the term charitable includes relief of the poor and distressed income_tax regs sec_1_501_c_3_-1 the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 in other words the two components of education are public education and individual training sec_1 c -1 a of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 c of the regulations provides that an organization will regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test business bureau of washington d c v u s 326_us_279 better be form 886-a department of the treasury - internal_revenue_service page rev date schedule or exhibit no ue orexpvene form explanation of items december xxxx tax_year s ended name of taxpayer xxxxx in better business bureau of washington d c inc v united_states supra the court found that the organization had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant nonexempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt an organization must establish that it serves a public rather than a private interest - and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 an organization formed to educate people in hawaii in the theory and practice of est was determined by the tax_court to be part of a franchise system which is operated for private benefit and therefore should not be recognized as exempt under sec_501 of the internal_revenue_code 71_tc_1067 although the organization was not formally controlled by the same individuals who controlled the for-profit entity that owned the license to the est body of knowledge publications and methods the for-profit entity exerted considerable control_over the applicant's activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting the price for the training the court stated that the fact that the organization's rights were dependent upon its tax-exempt status showed the likelihood that the for-profit entities were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether the for-profit entity benefited substantially from the operation of the organization the court determined that there was a substantial private benefit because the organization was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations form 886-a department of the treasury - internal_revenue_service page december xxxx form 886-a schedule or exhibit no explanation of items rev date name of taxpayer tax_year s ended pie no xxxxx revrul_76_206 1976_1_cb_154 considered an private benefit does not necessarily involve the flow of funds from an exempt_organization to a private party organization formed to promote broadcasting of classical music in a particular community the organization carried on a variety of activities designed to stimulate public interest in the classical music programs of a for-profit radio station and thereby enable the station to continue broadcasting such music the activities included soliciting sponsors soliciting subscriptions to the station's program guide and distributing pamphlets and bumper stickers encouraging people to listen to the station the organization's board_of directors represented the community at large and did not include any representatives of the for-profit radio station the revenue_ruling concludes that the organization's activities enable the radio station to increase its total revenues and therefore benefit the for-profit radio station in more than an incidental way therefore the organization is serving a private rather than a public interest and does not qualify for exemption in international postgraduate medical foundation v commissioner the tax_court held that the exempt status of a corporation under sec_501 was properly revoked because the corporation was not operated exclusively for exempt purposes the corporation conducted continuing medical educational tours abroad the purposes of the corporation consisted of providing benefits to a for-profit travel agency that arranged tours for the corporation's seminars and providing sightseeing and recreational activities the corporation was formed by the owner of the travel agency to obtain customers for his business the owner controlled the corporation and exercised that control to benefit his travel agency the service has issued two rulings holding credit counseling organizations to be tax exempt revrul_65_299 1965_2_cb_165 granted exemption to a sec_501 organization whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debts negotiated it did not restrict its services to the with creditors and set up debt repayment plans needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies voluntary contributions from local businesses lending agencies and labor unions revrul_69_441 1969_2_cb_115 granted sec_501 status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families established budget plans ie debt management plans for some of its clients for financial support it relied upon as part of its counseling it form 886-a department of the treasury - internal_revenue_service page schedule or exhibit no explanation of items exible no form 886-a rev date name of taxpayer tax_year s ended xxxxx the services were provided without charge the organization was supported by contributions primarily from creditors charge as well as providing education to the public the organization qualified for sec_501 status by virtue of aiding low income people without december xxxx in the case of consumer credit counseling service of alabama inc v u s a f t r d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 for this it charged no fee the court found that the counseling programs were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies' counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal the court also considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those discussed above in consumer credit counseling centers of alabama inc v united_states the organizations included in the above decision waived the monthly fees when the payments would cause a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way outside the context of credit counseling individual counseling has in a number of revrul_78_99 instances been held to be a tax-exempt charitable activity c b free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 1968_1_cb_249 career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public form 886-a department of the treasury - internal_revenue_service page form 886-a rev date name of taxpayer december xxxx explanation of items schedule or exhibit no no tax_year s ended ule or eninit xxxxx in revrul_72_369 1972_2_cb_245 denied exemption to an organization that provided managerial and consulting services on a regular basis for a fee as a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable within the meaning of sec_501 of the code the credit repair organizations act croa u s c et seq effective date imposes restrictions on credit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c 1679b significantly sec_501 organizations are excluded from regulation under the croa the croa defines a credit repair organization as a any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or perform any service in return for the payment of money or other valuable consideration for the express or implied purpose of - i improving any consumer's credit record credit history or credit rating or ii providing advice or assistance to any consumer with regard to any activity or service described in clause i u s c 1679a the courts have interpreted this definition broadly to apply to credit counseling agencies the federal trade commission's policy is that if an entity communicates with consumers in any way about the consumers' credit situation it is providing a service covered by the croa 21_fsupp2d_424 n d n j businesses are prohibited from cold-calling consumers who have put their phone numbers on the national do-not-call registry which is maintained by the federal trade commission c f_r b iii b c f_r sec_64 c organizations having exemption under sec_501 are not subject_to either of these restrictions - form 886-a department of the treasury - internal_revenue_service page form 866-a schedule or exhibit no explanation of items rev date name of taxpayer tax_year s ended xxxxx december xxxx discussion and analysis in order for an organization to be described in sec_501 it must be organized and operated substantially for applicable purposes thereunder the presence of a single non-exempt purpose if substantial prohibits exemption the burden of demonstrating continued entitlement to recognition under sec_501 lies with the organization in xxxx xxx applied for recognition of tax-exempt status under sec_501 and was initially denied such recognition in a ruled that xxx was not organized and operated in furtherance of charitable scientific or educational_purposes within the meaning of sec_501 for the following reasons letter dated june xxxx the service a xxx does not meet the organizational_test of sec_501 because xxx’s purpose is too broad xxx is not organized and operated for a charitable purpose rather xxx is operated as a trade_or_business ordinarily carried on for profit moreover xxx's services are provided to the general_public without regard to financial status xxx has failed to demonstrate that no part of its net_earnings will inure to the benefit of private individuals viz the agreement between xxx and xxxxx when xxx is an officer of both entities the service récognized xxx as exempt under sec_501 only after xxx addressed and resolved the service’s concerns as follows a xxx amended its articles of incorporation to conform to the organizational requirements of sec_501 xxx agreed to donate its excess funds balance in any year in which its revenues exceeds its expenses to one or more organizations described in sec_501 as selected by xxx’s board_of directors and xxx cancelled the related_party transaction between it and xxxxx and stated that it would perform the services itself form 886-a department of the treasury - internal_revenue_service page rev date form 886-a explanation of items schedule or exhibit no no december xxxx tax_year s ended name of taxpayer xxxxx or ule exhibit exem r the purpose of xxx’s activities differs substantially from those of the organizations in revrul_65_299 revrul_69_441 and consumer credit counseling service of in this case xxx has engaged in minimal if any activities alabama inc v u s which further an exempt_purpose for example its counseling activity is nothing more than a sales activity that screens consumers to determine whether they qualify to participate in the debt management program another factor supporting the service position is role of xxx's call center employees these employees are essentially data entry clerks instructed in facilitating their use of their computerized software program to collect and input a callers’ personal and financial information into the interactive application tool to determine whether such callers will qualify for a dmp and to quickly determine the savings the potential client could expect this budget analysis is merely a sales technique for obtaining the information from the consumer necessary for a determination to be made this is supported by several indicators that exist in xxx’s own records first an analysis of their telephone records of calls that did not result in dmp enrollment overall the average call duration of these records was about minutes in duration the average number of calls each person made to speak with an employee was four times thus the aggregate amount of time that an average person spent with a call center employee providing their financial information is approximately minutes based upon the complex and personal nature of an individual's finances it is incomprehensible that any substantive counseling can occur during such a time frame next this same call records contained nearly eight thousand entries labeled as not qualified the average time of these calls was even shorter pincite minutes also this call information showed that only percent of the phone calls were greater than minutes xxx qualifies th that the amount of time reflected on the computer records is not a precise measurement of the time for the length of a contact because it does not include the calls that did result in the caller’s enrollment into the debt management program the amount of time reflected in these records will almost always be less than the actual time spent as usually telephone calls will have already commenced before a computer file is created for the caller by the employee this same fact has been used by several organizations in the credit counseling industry to promote that it only takes minutes to lower your monthly payment lower the interest rates on your outstanding credit balances etc form 886-a department of the treasury - internal_revenue_service page december xxxx form 886-a or exhibit no schedule explanation of items rev date name of taxpayer tax_year s ended an xxxxx inspection of xxx's personnel records indicated that job applicants with prior counseling training and experience or knowledge of the finance industry are not targeted by xxx but rather hires applicants who at a minimum have a high school diploma and some form of customer service or sales experience in addition xxx' sec_2 week training program for new counselors is composed primarily of introducing them to telemarketing sales techniques improving their interpersonal communication skills and in the use of the interactive counseling tool software program thus xxx did not provide any type of training about counseling methods financial management or even case management despite the claim that xxx counsels on average big_number callers per day finally call center employees were paid on a commission basis ie paid for enrolling callers into the debt management program even xxx’s minutes of meeting of the board_of directors refers to its call center as the sales counselor department generally commission-based employees would be more concerned with making a sale than in providing education free of charge another factor indicating a nonexempt purpose is the fact that xxx doesn’t limit its marketing and selling of dmps to low income people any consumer who can afford the payments is eligible for xxx’s debt management program there is no process to either screen callers by income level or a process to provide any waiver of fees for persons who were unable to afford its services xxx’s obtained its exemption with the claim that it would be primarily educating the public on such topics as budgeting strategies to improve their monetary skills and providing debt management services to assist those individuals in need of more in- depth instruction to resolve their financial problems however xxx did not demonstrate that it engaged in any meaningful educational outreach directed to the the list of events submitted as outreach and education general_public during xxxx can be summarily described as the marketing of their product the debt management plan to broaden the network to find were potential customers can be found xxx distributed a minor fraction of its excess fund balance in any year reviewed as for instance in xxxx xxx distributed it stated it would in its amended application only dollar_figure in grants but reported an excess fund balance for the year of dollar_figure by inspecting client account file records and monitoring phone calls showed that the primary focus of employees was on analyzing whether or not the consumer would qualify for a dmp substantially_all of xxx's revenues are derived from fair share payments from creditors and fees charged to debt management clients xxx does not solicit form 886-a department of the treasury - internal_revenue_service page form 886-a schedule or exhibit no rev date explanation of items name of taxpayer tax_year s ended xxxxx december xxxx contributions from the general_public grants from governmental agencies or private_foundations xxx contends that its software program is an integral part of the process of determining the appropriate solution for each caller however how this result was achieved in the time spent on a phone call substantial non-exempt purpose xxx had a substantial non-exempt purpose of selling a product the dmp and of providing substantial business to xxxxx the back end processing company owned by xxx xxx was not furthering any charitable or educational purpose by mass marketing a dmp xxx advertises in order to increase its business employees were not instructed on how to provide educational counseling during their training because the dmp and necessary concomitant collection activity constitute the overwhelming activities being carried on by xxx it has operated and continues to operate for substantial non-exempt purposes see better business bureau of washington d c inc v united_states and american institute for economic research v united_states the reason xxx is organized as an exempt_organization under sec_501 of the internal_revenue_code is to avoid the regulatory scheme of the credit repair organizations act croa u s c section et seq croa was enacted to protect consumers by banning certain deceptive practices in the credit counseling industry had xxx been organized as a for-profit company the croa would prohibit it from charging fees fully providing services because sec_501 organizations are exempted from the provisions of croa xxx is able to engage in the same deceptive business practices that congress intended to prohibit when it passed the croa law as such xxx is operated for a substantial non-exempt purpose that of in addition xxx could not carrying on a business while avoiding federal regulations collect fair share payments from creditors if it did not have tax-exempt status the entire dmp business depends on an organization enjoying recognition of tax exempt status under sec_501 in advance of private benefit xxx was formed for the private benefit of xxx and his solely owned related for-profit entities once a client was enrolled in a dmp all of the processing had been planned to be turned over to xxxxx for back office processing and customer services xxx did not seriously solicit any companies other than xxxxx to process its dmps xxxxx also was responsible for all of xxx‘s advertising and marketing activities xxx licensed his interactive counseling tool software through xxxxx to xxx another for-profit entity of xxx xxxxx provided communication services to xxxxx xxx maintained complete control_over xxx and xxxxxx form 886-a department of the treasury - internal_revenue_service page form 886-a rev date name of taxpayer explanation of items schedule or exhibit no tax_year s ended december xxxx xxxxx although the service does not allege that excess payments were made to xxxxx xxx benefited substantially from the arrangement as it was a captive contract where no outsiders were permitted to bid or otherwise compete for the service agreements and the arrangement provided for a livelihood for xxx that he could not otherwise enjoy without the participation of xxx xxx in effect acted as a debt collection service for the creditors see christian stewardship assistance inc v commissioner american campaign academy v commissioner and retired teachers legal fund v commissioner the interactive counseling tool software program was utilized by xxx in constructing and managing its dmp program the program only had value to a bona_fide sec_501 entity that could lawfully engage in debt counseling services hence xxx formed xxx utilizing xxx in this fashion contributes to his private benefit see est of hawaii v commissioner and international post graduate foundation v commissioner conclusion the service conducted an examination of xxx’s activities for the tax_year ending december xxxx asa result of the examination the service proposes the revocation of xxxxx exemption status under sec_501 because xxx is not operated exclusively for exempt purposes and has provided an private benefits to select individuals form 886-a department of the treasury - internal_revenue_service page
